                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TIMOTHY A. BAXTER #304285,                       )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )    NO. 3:18-cv-01338
                                                  )    CHIEF JUDGE CRENSHAW
 CORE CIVIC, et al.,                              )
                                                  )
         Defendants                               )

                          MEMORANDUM OPINION AND ORDER

       Timothy Baxter, an inmate of the Trousdale Turner Correctional Center in Hartsville,

Tennessee, has filed a pro se complaint for alleged violation of his civil rights pursuant to 42

U.S.C. § 1983. (Doc. No. 1.) This matter is before the Court on Plaintiff’s application to proceed

in forma pauperis (IFP). (Doc. No. 2.) In addition, the complaint (Doc. No. 1) is before the Court

for an initial review pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C.

§§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

       A.      Application to Proceed as a Pauper

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee required by 28

U.S.C. § 1914(a). Because it appears from Plaintiff’s submissions (Doc. Nos. 2, 4) that he lacks

sufficient financial resources from which to pay the full filing fee in advance, his application to

proceed IFP (Doc. No. 2) is GRANTED.

       However, under § 1915(b), Plaintiff nonetheless remains responsible for paying the full

filing fee. The obligation to pay the fee accrues at the time the case is filed, but the PLRA provides

prisoner-plaintiffs the opportunity to make a “down payment” of a partial filing fee and to pay the
remainder in installments. Accordingly, Plaintiff is hereby ASSESSED a $350 filing fee, to be

paid as follows:

       The custodian of Plaintiff’s inmate trust fund account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, the greater of: (a)

20% of the average monthly deposits to Plaintiff’s inmate trust account; or (b) 20% of the average

monthly balance in Plaintiff’s inmate trust fund account for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the trust fund officer

must withdraw from Plaintiff’s account and pay to the Clerk of this Court monthly payments equal

to 20% of all deposits credited to Plaintiff’s account during the preceding month, but only when

the amount in the account exceeds $10. Such payments must continue until the entire $350 filing

fee is paid in full. 28 U.S.C. § 1915(b)(2).

       Each time the trust account officer makes a payment to this court as required by this Order,

he or she must print a copy of the prisoner’s account statement showing all activity in the account

since the last payment made in accordance with this Order and submit it to the Clerk along with

the payment. All submissions to the Court must clearly identify Plaintiff’s name and the case

number as indicated on the first page of this Order, and must be mailed to: Clerk, United States

District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

       The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of the

Trousdale Turner Correctional Center to ensure that the custodian of Plaintiff’s inmate trust

account complies with the portion of 28 U.S.C. § 1915 pertaining to payment of the filing fee. If

Plaintiff is transferred from his present place of confinement, the custodian MUST ensure that a

copy of this Order follows Plaintiff to his new place of confinement for continued compliance with

this Order.



                                                2
       B.      Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, “a court

cannot create a claim which [a plaintiff] has not spelled out in his pleading.” Brown v. Matauszak,

415 F. App’x 608, 613 (6th Cir. Jan. 31, 2011).

       Plaintiff sues under 42 U.S.C. § 1983 to vindicate alleged violations of his federal

constitutional rights. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a § 1983 claim, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) that “the deprivation was

caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (citations omitted); 42 U.S.C. § 1983.

       Plaintiff alleges that on May 27, 2017, he filed an administrative grievance against

Defendant Valerie Jenkins, and that Sergeant Jenkins saw him submit the grievance. (Doc. No. 1



                                                   3
at 3.) He alleges that shortly thereafter, Defendant Jenkins fabricated a disciplinary charge against

him in retaliation for his grievance and conspired with Defendant Sergeant Garner to fabricate

evidence and deviate from established disciplinary hearing procedures in order to convict Plaintiff

of a Class B disciplinary infraction for defiance on June 17, 2017. (Id. at 1, 3–5.) According to

Plaintiff, Defendant Garner then refused his repeated requests for the paperwork he needed to

appeal the disciplinary conviction. (Id. at 5.) The prison Warden, Defendant Washburn, refused

to intervene in Petitioner’s efforts to obtain the needed paperwork, despite Plaintiff’s repeated

requests to him as well. (Id.) Defendant Garner finally produced the paperwork on August 28,

2018, and Plaintiff filed his administrative appeal on September 12, 2018, but Defendant

Washburn upheld the disciplinary conviction on September 25, 2018. (Id. at 6.)

       Plaintiff does not state what formal punishment he received as a result of his disciplinary

conviction, but alleges that it was a factor in the parole board’s decision to deny him parole at his

hearing on August 20, 2018. (Doc. No. 1 at 5.) He also alleges that he completely missed a parole

hearing that should have happened in February 2018, because Defendant Core Civic, the private

contractor that operates Trousdale Turner, marked his file “in error” with an “out to court flag, and

left it there until May 2018 “[d]ue to oversight by Core Civic.” (Id. at 6.) He seeks, inter alia,

compensatory, punitive, and exemplary damages from each Defendant of more than $160,000.

       As an initial matter, the Court has considered whether this action is barred by the one-year

statute of limitations that applies to § 1983 actions arising in Tennessee. Tenn. Code Ann. § 28-3-

104(a); Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir. 2005). If the limitations period began

to run in June 2017, when Plaintiff was convicted of the allegedly retaliatory disciplinary charge,

his complaint was clearly filed too late. However, Plaintiff’s limitations period was arguably tolled

until at least September 25, 2018, when Warden Washburn ruled on his administrative appeal from



                                                 4
the disciplinary conviction. See Waters v. Evans, 105 F. App’x 827, 829 (6th Cir. 2004) (citing

Brown v. Morgan, 209 F.3d 595, 596 (6th Cir. 2000)). For the purpose of initial review, therefore,

the complaint is not so plainly time-barred that dismissal is appropriate at this stage of proceedings.

        Plaintiff asserts six causes of action against Defendants. In Count I, he alleges a violation

of Tennessee Code Annotated § 28-3-104(a)(2). (Doc. No. 1 at 6.) But that statute simply provides

a statute of limitations for causes of action that are not relevant to this case; it is not itself a cause

of action. Count I is therefore DISMISSED.

        In Counts II–IV, Plaintiff alleges various procedural and substantive due process violations

in connection with his disciplinary hearing and conviction. (Doc. No. 1 at 7–10.) To state a claim

for a constitutional violation in connection with disciplinary proceedings or resulting punishment

under § 1983, a plaintiff must establish that he had a protected liberty or property interest, and that

the defendants deprived him of that interest without due process. Hahn v. Star Bank, 190 F.3d 708,

716 (6th Cir. 1999). In the prison context, protected liberty interests are limited to freedom from

conditions that “impose[ ] atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). But the only consequence

Plaintiff alleges from his disciplinary conviction is the denial of parole the following year, and

Tennessee inmates have no constitutional liberty interest in early release on parole. Settle v.

Tennessee Dep’t of Correction, 487 F. App’x 290, 291 (6th Cir. 2012) (citing Wright v. Trammell,

810 F.2d 589, 590–91 (6th Cir.1987)). Plaintiff also suggests that the disciplinary conviction had

some impact on his “correct minimum classification,” (Doc. No. 1 at 6), but the Sixth Circuit has

repeatedly “held that an ‘increase in security classification ... does not constitute an atypical and

significant hardship in relation to the ordinary incidents of prison life because a prisoner has no

constitutional right to . . . be held in a specific security classification.’” Williams v. Lindamood,



                                                    5
526 F. App’x 559, 563 (6th Cir. 2013) (quoting Harbin-Bey v. Rutter, 420 F.3d 571, 577 (6th Cir.

2005)). Accordingly, Plaintiff has not alleged any outcome of his disciplinary hearing that

triggered procedural due process rights under Sandin, or was “so reprehensible as to ‘shock the

conscience’ of the court,” as required to support a substantive due process claim. See Rimmer-Bey

v. Brown, 62 F.3d 789, 791 n.4 (6th Cir. 1995) (“A plaintiff asserting a substantive due process

claim faces a virtually insurmountable uphill struggle. He must show that the government conduct

in question was so reprehensible as to ‘shock the conscience’ of the court.”). Counts II–IV are

therefore DISMISSED to the extent that they assert due process claims.

       The Court observes, however, that Plaintiff repeatedly alleges that the motivation for the

false disciplinary charge and the unfairness of the way it was prosecuted was retaliation for his

administrative grievance against Defendant Jenkins. (Doc. No. 1 at 1, 9.) An inmate states a claim

for retaliation in violation of the First Amendment when he establishes that: (1) the plaintiff

engaged in constitutionally protected conduct; (2) an adverse action was taken against the plaintiff

that would deter a person of ordinary firmness from continuing to engage in that conduct; and (3)

the adverse action was motivated at least in part by the plaintiff’s protected conduct. Thaddeus-X

v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999). Inmates have “an undisputed First Amendment right

to file grievances against prison officials.” Maben v. Thelen, 887 F.3d 252, 264 (6th Cir. 2018),

reh’g denied (Apr. 19, 2018) (quoting Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000)). And

while Plaintiff has no freestanding due process right to a lower classification or release on parole,

the loss of those privileges might be sufficient to chill an ordinary person’s exercise of his First

Amendment rights. Accordingly, the Court liberally construes Plaintiff’s allegations in Counts II–

V to state claims against Defendants Jenkins and Garner for retaliation and conspiracy to retaliate

against Plaintiff for the exercise of his rights under the First Amendment.



                                                 6
       Plaintiff’s claims in Count VI for failing to intervene in the alleged violation of his rights,

however, are DISMISSED. Plaintiff has not alleged that Warden Washburn was personally

involved in the conspiracy to retaliate against him, and neither supervisory capacity nor failing to

intervene upon an inmate’s complaint establishes the personal involvement necessary for

individual liability under § 1983. Polk County v. Dodson, 454 U.S. 312, 325 (1981) (requiring

personal involvement in violation for liability under § 1983); George v. Smith, 507 F.3d 605, 609-

10 (7th Cir. 2007) (holding that failure to take corrective action in response to an inmate grievance

is insufficient personal involvement for § 1983 liability). Similarly, although a private corporation

that performs a traditional state function acts under the color of state law for purposes of § 1983,

it cannot be found liable solely on the basis of respondeat superior. Thomas v. Coble, 55 F. App’x

748, 748-49 (6th Cir. 2003). For the corporation to be liable, an inmate must prove that his injury

was caused by an action taken pursuant to some official policy or custom. Id. at 749 (citing Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)); see also Street v. Corr. Corp. of Am., 102 F.3d

810, 817 (6th Cir. 1996). Plaintiff does not allege that any violation of his constitutional rights in

this case was the product of any Core Civic policy or custom. To the contrary, his only factual

allegations involving Core Civic concern his missing his February 2018 parole hearing, which he

attributes simply to “error” and “oversight,” rather than any official policy. (Doc. No. 1 at 6.)

Defendants Washburn and Core Civic are therefore DISMISSED from this action.

       Accordingly, this action shall proceed only against Defendants Jenkins and Garner and

solely on the First Amendment retaliation claim identified above. All other Defendants and claims

are DISMISSED for failure to state a claim upon which relief can be granted. 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A.




                                                  7
       C.      Further Action

       The Clerk is INSTRUCTED to send Plaintiff service packets (a blank summons and USM

285 form) for Defendants Jenkins and Garner. Plaintiff MUST complete the service packets and

return them to the Clerk’s office within 21 days of the date of this Order. Upon return of the

completed service packets, PROCESS SHALL ISSUE.

       This action is REFERRED to the Magistrate Judge to enter a scheduling order for the

management of the case, to dispose or recommend disposition of any pretrial motions under 28

U.S.C. §§ 636(b)(1)(A) and (B), and to conduct further proceedings, if necessary, under Rule 72(b)

of the Federal Rules of Civil Procedure and the Local Rules of Court. The Court’s determination

that the complaint states a colorable claim for purposes of this initial screening does not preclude

the Court from dismissing any claim at any time for the reasons set forth in 28 U.S.C. § 1915(e)(2),

nor does it preclude any defendant from filing a motion to dismiss any claim under Federal Rule

of Civil Procedure 12.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                 8
